DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “said rope” (cl 1:9) is indefinite because it is unclear whether or not it is related to the portion of the rope having the circumference mentioned in lines 3-4 of claim 1.  If the above phrase is related to the portion of the rope having the circumference, it should be clearly and positively recited as such.
	The phrase “said rope” (cl 1:11) is indefinite because it is unclear whether or not it is related to the portion of the rope having the circumference mentioned in lines 3-4 of claim 1.  If the above phrase is related to the portion of the rope having the circumference, it should be clearly and positively recited as such.
 	Corrections are required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oblack (US 20040200433) in view of Hurwitz (USPN 7219626).  	
 	Regarding claim 1: A method of manufacturing a dog toy (Oblack; fig 15), said dog toy comprising a rope at least a segment of which is non-linear (Oblack: looped end; fig 15) and having a length and a circumference (Oblack: elongated woven strap with looped end; fig 15), said dog toy being characterized as having exposed rope and rope covered by said thermoplastic rubber along its length such that a dog using said dog toy has access to said rope for chewing but said rope is resistant to degradation due to said thermoplastic rubber coating (Oblack: figs 1,4,13—some portions of the rope are overmolded thus protected from chewing and degradation), said method comprising bending said rope for a sufficient period of time such that said rope substantially maintains its non-linear configuration (Oblack: para 0028-0029—rope body is braided from many strands so it creates a torso, arms, and legs) , thereupon applying said rope together with a pre-molded thermoplastic round core to a mold and bonding said thermoplastic rubber to said rope to maintain the non-linear configuration of said rope and to surround some, but not all of said rope with said thermoplastic rubber coating (Oblack: paras 0029, and 0037-0038—overmolding by compression molding is performed in order to form and adhere a head over the ends including the knots of the ropes) .
 	Oblack does not explicitly teach a thermoplastic rubber coating surrounding some but not all of the circumference of said rope.  Hurwitz teaches a pet toy 10 comprising an elongated braided rope with looped end (col 14:18-23; fig 1), wherein a molded/coated photoluminescence element 13 is positioned along a portion of the looped end and a central core rope (col 14:18-23; fig 1).  The molded/coated photoluminescence element 13 allows for the pet toy to be used during dusk or nighttime hours and increase safety of pet owners who walk or play with their pets in pet play areas (col 1:19-25).  Since both Oblack and Hurwitz are analogous with respect to pet toys having an elongated woven strap/braided rope with looped end, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the molded/coated photoluminescence element of Hurwitz into the pet toy of Oblack in order to allow for the pet toy to be used during dusk or nighttime hours and increase safety of pet owners who walk or play with their pets in pet play areas.  Regarding claim 2, the thermoplastic coating of Oblack is formed to have a bulbous region (Oblack: figs 1,4, and 13—head 38 is round), but does not have a squeaker applied thereto prior to bonding to the rope.  Since squeakers on ropes are notoriously well-known in the pet chew art in order to enhance its appeal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a squeaker to the mold and thermoplastic material of Oblack in order to form a pet toy having a squeaker thus enhancing its appeal to pets.

Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20060162673 teaches a pet toy having a molded portion and a rope portion.  The following USPNs teach pet toys having a rope: 20120090556;20060162673;5961406;5092272;7691315;20110156307;8192776;20020185085;5174243; and 8393300.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744